Case 8:18-cv-01022-JSM-JSS Document 29 Filed 10/09/18 Page 1 of 1 PageID 523



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

JSURGICAL, INC.,

       Plaintiff,

v.                                              CASE NO: 8:18-cv-1022-T-30JSS

SYNERGY HEALTH, PLC and
STERIS CORPORATION,

      Defendants.
____________________________________/

                                        ORDER

       THIS CAUSE comes before the Court sua sponte. On September 21, 2018, the Court

granted Defendants’ Motion to Dismiss Amended Complaint (Dkt. 28). The Order dismissed

the Amended Complaint without prejudice and provided Plaintiff fourteen (14) days to file

a Second Amended Complaint. The Order noted that Plaintiff’s failure to file a second

amended complaint by the deadline would result in the closure of the case.

       As the deadline has now passed, it is ORDERED AND ADJUDGED that the Clerk

is directed to close this case.

       DONE and ORDERED in Tampa, Florida on October 9, 2018.




Copies Furnished To:
Counsel/Parties of Record
